DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             LINE MARTIN,
                               Appellant,

                                   v.

DOMINICA A. SANTARELLI, DEBORAH A. SANTARELLI, his wife, and
                CITY OF FORT LAUDERDALE,
                         Appellees.

                             No. 4D18-1510

                         [November 15, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. CACE14-
022589(11).

  Robert F. Reynolds of Slatkin & Reynolds, P.A., Fort Lauderdale, for
appellant.

  David R. Roy of David R. Roy, P.A., Pompano Beach, for appellees
Dominic A. Santarelli and Deborah A. Santarelli.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.